Exhibit 10.1

September 26, 2007

EURO Ressources SA

23 rue du Roule

75001 Paris

France

Dear Sirs:

Golden Star Resources Ltd. (“Golden Star”) understands that EURO Ressources SA
(the “Company”) proposes to complete a rights offering (the “Rights Offering”)
pursuant to which the Company will issue to holders of its issued and
outstanding common shares (“Shares”) transferable rights (“Rights”) to subscribe
for additional Shares (the “Offered Shares”) at a price to be determined based
on a discount from the prevailing trading price of the Shares on the Euronext
Paris exchange (the “Exercise Price”). The Exercise Price is expected to be
€0.75.

Golden Star and the Company agree that this letter agreement supersedes in its
entirety the letter agreement made between the parties dated June 15, 2007
regarding Golden Star’s obligations to subscribe for, take-up and pay for
Offered Shares.

Each holder of Shares will be entitled to receive one Right for each Share held.
Five Rights will entitle the holder to purchase one Offered Share upon payment
of the Exercise Price. Any Rights not exercised by 4:00 p.m. (Paris time) on
November 7, 2007 (or such earlier or later date as may be determined pursuant to
their terms once the Rights have been issued by the Company) (the “Expiry Date”)
will be void and of no value. Any holder of Shares who exercises the rights (the
“Basic Subscription Right”) to subscribe for all the Offered Shares that can be
initially purchased upon exercise of all Rights issued to such holder shall be
entitled to subscribe for, at the same price as applicable under the Basic
Subscription Right, additional Offered Shares (the “Additional Subscription
Privilege”) in the manner to be set forth in the Circular (defined below).
Golden Star understands that, as described in the Circular (defined below), the
Rights Offering will not be made to shareholders in certain jurisdictions.

As of the date hereof, Golden Star is the beneficial owner of 1,206,277 Shares
(the “GSR Owned Shares”).

Upon and subject to the following terms and conditions, Golden Star hereby
agrees that it, or a non-US incorporated wholly-owned subsidiary of Golden Star
(the “Non-US Subsidiary”), shall subscribe for, take-up and pay for up to such
number of Offered Shares not otherwise purchased under the Rights Offering as
shall be determined by the Company’s directors following completion of the Basic
Subscription Right and Additional Subscription Privilege, provided such number
of Offered Shares shall have an aggregate Exercise Price not exceeding
US$5,000,000 (the “Standby Commitment”).

As well, Golden Star also agrees that it will exercise all Rights it will
receive in respect of the GSR Owned Shares.

 



--------------------------------------------------------------------------------

Golden Star also confirms that the amount of the Standby Commitment will not be
reduced by the value of Offered Shares purchased pursuant to the exercise of any
Rights it may receive in respect of the GSR Owned Shares or any Rights that it
or its subsidiaries may purchase from other holders.

References herein to purchases by Golden Star under the Standby Commitment shall
be deemed to refer to the Non-US Subsidiary if Golden Star elects that the Non
US Subsidiary shall make the purchase.

Golden Star hereby acknowledges that the number of Offered Shares that may be
available to be issued pursuant to the Standby Commitment cannot be determined
with certainty until such time following completion of the Basic Subscription
Right and the Additional Subscription Right by the Company and the Company makes
no representation to Golden Star as to such number of Offered Shares that may be
available to be issued to Golden Star.

The following are the terms and conditions of the agreement between the Company
and Golden Star:

1. The closing of the purchase by Golden Star and issue by the Company of
Offered Shares under the Standby Commitment shall be completed at the offices of
Stehlin & Associes, Paris, France at 4:00 p.m. (Paris time) on the day of
determination and approval by the directors of the Company of such number of
Offered Shares to be issued to Golden Star pursuant to the Standby Commitment or
at such other time and/or on such other date and/or at such other place as the
Company and Golden Star may agree upon in writing (the “Time of Closing” and
“Closing Date”, respectively).

2. At the Time of Closing on the Closing Date, the following documents shall be
delivered by the Company to Golden Star against payment by wire transfer to BNP
Paribas Securities Services S.A. (“BNP Paribas”), the Company’s transfer agent
and the agent for the Rights Offering, or as directed by the Company of the
aggregate Exercise Price for the Offered Shares to be purchased by Golden Star
under the Standby Commitment:

(a) an “Attestation”, “holding statement” or other written advice from BNP
Paribas confirming that Golden Star is shown on the Company’s register
maintained by BNP Paribas as the holder of the number of Offered Shares
purchased by Golden Star under the Standby Commitment;

(b) a certificate dated the Closing Date, addressed to Golden Star and signed by
any two officers of the Company certifying for and on behalf of the Company:

(i) that it has complied in all material respects with all covenants and
satisfied all terms and conditions of this agreement on its part to be complied
with and satisfied at or prior to the time in question;

(ii) that the representations and warranties of the Company contained herein are
true and correct in all material respects as of the Time of closing after giving
effect to the transactions contemplated herein; and

 

2



--------------------------------------------------------------------------------

(iii) that the representations and warranties of the Company arising by reason
of the delivery of the Circular are true and correct in all material respects as
of the Time of Closing as if the Circular had been delivered to Golden Star on
and dated the Closing Date.

3. The Company represents, warrants, covenants and agrees to and with Golden
Star that:

(a) the Company will prepare and file with the securities regulatory authorities
in France and each of the Provinces of Canada (together, the “Qualifying
Jurisdictions”), the Euronext Paris Exchange and the Toronto Stock Exchange
(together, the “Exchanges”) a Canadian rights offering circular (the “Canadian
Circular”) and a Note d’Operation (the “Note d’Operation”) relating to the
proposed distribution of Rights and the Offered Shares issuable upon exercise of
the Rights, including the Offered Shares to be issued to Golden Star hereunder
and obtain from the regulatory authorities of the Qualifying Jurisdictions and
the Exchanges any necessary permissions and consents to proceed with the Rights
Offering;

(b) the Company will take all other steps and proceedings that may be necessary
in order to qualify for distribution the Rights and the Offered Shares issuable
upon exercise of the Rights, including the Offered Shares to be issued to Golden
Star hereunder, in each of the Qualifying Jurisdictions pursuant to exemptions
from applicable prospectus and registration requirements;

(c) at the respective times of filing and at the Time of Closing, the Circular
and Note d’Operation will comply with the requirements of the securities laws,
rules and regulations pursuant to which they have been filed and the respective
published policies and instruments thereunder and will not contain any
misrepresentation;

(d) the Company has promptly informed and will promptly inform Golden Star in
writing during the period to the Time of Closing of the full particulars of any
adverse material change (actual, anticipated, proposed or prospective) with
respect to the Company and its subsidiaries taken as a whole or of any change
(actual, anticipated, proposed or prospective) in any material fact contained or
referred to in any of the Circular or Note d’Operation, or any amendment
thereto, which is, or may be, of such a nature as to render any of the Circular
or Note d’Operation untrue, false or misleading in a material respect or result
in a misrepresentation, and the Company shall prepare and file promptly with all
relevant securities regulatory authorities any amendments to the Circular or
Note d’Operation which may be necessary or advisable;

(e) the Company will cause to be delivered to Golden Star forthwith, and in any
event within two business days of issuance, without charge a copy of the
Circular and the Note d’Operation (and in the event of any amendment, of such
amendment). The delivery to Golden Star of the Circular and Note d’Operation
shall constitute the Company’s representation and warranty to Golden Star that,
at the respective times of

 

3



--------------------------------------------------------------------------------

such delivery, the information and statements contained therein are true and
correct in all material respects and contain no misrepresentation;

(f) other than as has been publicly disclosed prior to the date hereof and
except as contemplated herein, there has been no material change with respect to
the Company and its subsidiaries taken as a whole since December 31, 2006, and
no inquiry, investigation or proceeding has been commenced or threatened against
the Company or any of its subsidiaries by any securities regulatory authority or
other competent authority in Canada, France or elsewhere;

(g) the Company will take or cause to be taken all steps as may be necessary to
ensure that the distribution of the Rights and the Offered Shares issuable upon
exercise of the Rights, including the Offered Shares to be issued to Golden Star
hereunder pursuant to the Circular complies with the securities laws, rules and
regulations of the Qualifying Jurisdictions and the Company will use its best
efforts to cause such distribution to the public, as the case may be, to take
place in accordance with all such laws, regulations, rules, policies,
instruments and notices;

(h) the Company will cause the Rights to be listed on the Euronext Paris
Exchange as soon as possible following the time that approval of the Rights
Offering has been obtained from securities regulatory authorities in the
Qualifying Jurisdictions;

(i) the Company will cause the Offered Shares issuable upon exercise of Rights,
including the Offered Shares to be issued to Golden Star hereunder to be listed
and posted for trading on the Exchanges as soon as possible following the time
that approval of the Rights Offering has been obtained from securities
regulatory authorities in the Qualifying Jurisdictions;

(j) upon the exercise of Rights in accordance with the provisions thereof, the
Offered Shares issued by the Company in connection therewith will be validly
issued and outstanding as fully paid and non-assessable;

(k) the authorized capital of the Company consists of an unlimited number of
Shares of which there were, as of the date hereof, 50,442,884 Shares issued and
outstanding;

(l) this agreement has been fully authorized, executed and delivered by the
Company and constitutes a legal, valid and binding obligation of the Company
enforceable in accordance with its terms, subject to the qualifications that
enforcement may be limited by laws of general application affecting the
enforcement of creditors’ rights generally and that equitable remedies are
discretionary and may not be available in particular instances; and

(m) the Company will cause its French counsel to deliver legal opinions in form
satisfactory to Golden Star, acting reasonably, in respect of the matters
contained in 3(g), (j), (k) and (1), insofar as such matters pertain to the laws
of France;

 

4



--------------------------------------------------------------------------------

(n) the Company agrees that it will assist Golden Star in any reasonable steps
to be taken by Golden Star to reconcile Golden Star’s ownership of Shares with
the master share register maintained by BNP Paribas. The Company’s assistance
will include instructing BNP Paribas and Equity Transfer & Trust Company to
provide all information and transaction reconciliations that Golden Star
requests. At the request of Golden Star, the Company will facilitate an audit of
the BNP Paribas’ records, as they relate to Golden Star’s shareholdings. Golden
Star will reimburse the Company for any costs and expenses incurred by the
Company in connection with such efforts to reconcile the master share register.

4. The company covenants and agrees to protect, indemnify and hold harmless
Golden Star for and on behalf of itself and for and on behalf of and in trust
for each of their respective directors, officers, employees and agents from and
against any and all losses (other than loss of profit), claims, damages,
liabilities, costs or expenses caused or incurred:

(a) by reason of or in any way arising, directly or indirectly, out of any
misrepresentation or alleged misrepresentation in any of the Circular or the
Note d’Operation or any other document relating to the Rights Offering; and/or

(b) by reason of or in any way arising, directly or indirectly, out of any order
made or inquiry, investigation or proceeding commenced or threatened by any
securities regulatory authority or other competent authority in Canada, France
or elsewhere or before or by any court, tribunal or other authority, domestic or
foreign, or the Exchanges based upon or relating to the offering of Rights or
the issue of Offered Shares to Golden Star hereunder including, without
limitation, any actions taken or statements made by the Company or any
investment dealer acting on its behalf in connection with the Rights Offering or
any statement or omission or alleged statement or omission in any of the
Circular or Note d’Operation or any other document relating to the Rights
Offering; and/or

(c) by reason of or in any way arising, directly or indirectly, out of any
breach or default of or under any representation, warranty, covenant or
agreement of the Company contained herein.

5. In the event that any claim, action, suit or proceeding, including, without
limitation, any inquiry or investigation (whether formal or informal), is
brought or instituted against any of the persons in respect of which
indemnification is or might reasonably be considered to be provided for herein,
such person or Company (an “indemnified party”) shall promptly notify the
Company and the Company shall promptly retain counsel who shall be reasonably
satisfactory to the indemnified party to represent the indemnified party in such
claim, action, suit or proceeding, and the Company shall pay all of the
reasonable fees and disbursements of such counsel relating to such claim,
action, suit or proceeding.

 

5



--------------------------------------------------------------------------------

In any such claim, action, suit or proceeding, the indemnified party shall have
the right to retain other counsel to act on his or its behalf; provided that the
fees and disbursements of such other counsel shall be paid by the indemnified
party unless:

(a) the Company and the indemnified party shall have mutually agreed to the
retention of such other counsel; or

(b) the named parties to any such claim, action, suit or proceeding (including
any added, third or interpleaded parties) include both the Company and the
indemnified party and representation of both parties by the same counsel would
be inappropriate due to actual or potential differing interests between them
(such as the availability of different defences).

It is understood and agreed that the Company shall not, in connection with any
such claim, action, suit or proceeding in the same jurisdiction, be liable for
the reasonable fees and expenses of more than one separate legal firm for all
persons in respect of which indemnification is or might reasonably be considered
to be provided for herein and such firm shall be designated in writing by Golden
Star (on behalf of itself and its directors, officers, employees and agents).

Notwithstanding anything herein contained, none of the Company, Golden Star
shall agree to any settlement of any such claim, action, suit or proceeding
unless the others have consented in writing thereto, and the Company shall not
be liable for any settlement of any such claim, action, suit or proceeding
unless it has consented in writing thereto.

6. The following are the conditions to Golden Star’s obligation to purchase
Offered Shares under the Standby Commitment:

(a) all documents required to be delivered to Golden Star hereunder on or prior
to the Time of Closing will have been so delivered and will be in form and
substance satisfactory to Golden Star, acting reasonably;

(b) the representations and warranties of the Company contained herein shall be
true and accurate in all material respects as of the Time of Closing if made on
and as of such time;

(c) the Company shall have duly fulfilled and complied with all of its covenants
contained herein; and

(d) the Company will have made and/or obtained all necessary filings, approvals,
orders, rulings and consents of all relevant Canadian and French securities
regulatory authorities and other Canadian and French governmental and regulatory
bodies required in connection with the Rights Offering and the issue of Offered
Shares to Golden Star as contemplated in this agreement (including, without
limitation, those relating to the listing on the Euronext Paris Exchange of the
Rights and the listing on

 

6



--------------------------------------------------------------------------------

the Exchanges of the Offered Shares issuable upon exercise of the Rights,
including the Offered Shares to be issued to Golden Star hereunder).

7.(a) The Company agrees that the conditions contained in Section 6 will be
complied with so far as the same relate to acts to be performed or caused to be
performed by the Company, that it will use its best efforts to cause such
conditions to be complied with and that, if any of the said conditions are not
complied with, Golden Star may give notice to the Company terminating Golden
Star’s obligations hereunder and in such event the obligations of Golden Star
under the Standby Commitment shall be at an end;

(b) The obligations of Golden Star contained in this Agreement may also be
terminated by Golden Star in the event that, prior to the Time of Closing:

(i) there should develop, or occur or come into effect, any event of national or
international consequence or any accident, governmental law or regulation or
other occurrence of any nature whatsoever which, in the opinion of Golden Star,
acting reasonably, seriously affects or may seriously affect the financial
markets in Canada or France or the business of the Company and its subsidiaries
taken as a whole; or

(ii) any order or ruling is made or issued suspending or ceasing trading in the
Rights or the Offered Shares of the Company on the Exchanges or otherwise or any
order or ruling is made or issued to suspend or cease trading in the Rights or
Offered Shares or which prevents or restricts the issuance of Offered Shares to
Golden Star as contemplated herein pursuant to any applicable securities
legislation in Canada or France or elsewhere or by any regulatory authority or
governmental body, domestic or foreign, which has not been rescinded, revoked or
withdrawn; or

(iii) any inquiry or investigation (whether formal or informal) in relation to
the Company or any of its subsidiaries or any of the directors or officers of
the Company or relating to the Rights, the Offered Shares or any other
securities of the Company is commenced or threatened by any official or officer
of any securities regulatory authority in Canada or France or elsewhere or by
any official or officer of any other regulatory authority or governmental body
which prevents or restricts or could reasonably be expected to prevent or
restrict trading in or distribution of the Rights, the Offered Shares or any
other securities of the Company or the exercise of the Rights in accordance with
the terms thereof or the issuance of Offered Shares to Golden Star as
contemplated herein;

provided that, in the case of any termination by Golden Star of its obligations
contained in this agreement pursuant to clause (i) above, Golden Star must
deliver written notice to that effect to the Company prior to the Time of
Closing;

 

7



--------------------------------------------------------------------------------

(c) In the event of any termination by Golden Star of its obligations under this
agreement pursuant to subsection 7(b), there shall be no further liability on
the part of Golden Star to the Company or on the part of the Company to Golden
Star hereunder, other than the liability of the Company to pay the fees and
expenses under Section 4 and any liability of the Company which may have arisen
or which may thereafter rise under Section 5, all of which shall survive any
such termination.

8. All warranties, representations, covenants and agreements of the Company
contained herein or contained in any document submitted pursuant to this
agreement and in connection with the transaction of purchase and sale herein
contemplated shall survive the purchase of Offered Shares by Golden Star and
continue in full force and effect for a period of one (1) year after the date
hereof notwithstanding any investigation, inquiry or other steps which may be
taken by or on behalf of Golden Star. The indemnity provided for in section 4
shall continue in full force and effect in respect of any claim, action, suit or
proceeding, including, without limitation, any inquiry or investigation (whether
formal or informal) commenced or threatened within a period of two (2) years
after the date hereof.

9. All terms and conditions of this agreement shall be construed as conditions,
and any material breach or failure to comply with any such term or condition
shall, to the extent such term or condition relates to the obligation of Golden
Star to purchase Offered Shares, entitle Golden Star to terminate such
obligations to purchase the Offered Shares by written notice to that effect
given to the Company prior to the Time of Closing. It is understood that Golden
Star may expressly waive in whole or in part, or extend the time for, compliance
with any of such terms and conditions (including, without limitation, its rights
of termination under subsection 7(b) without prejudice to the rights of Golden
Star in respect of any other such term or condition or any other or subsequent
breach or non-compliance with that or any other term or condition, provided that
in order to be binding on Golden Star, any such waiver or extension must be in
writing.

10. Any notice or other communication required or permitted to be given
hereunder shall be in writing and shall be deemed to be validly given or served
if delivered or served personally or by telecopier to the party at:

 

  (i) if to Golden Star:

Golden Star Resources Ltd.

Suite 4200

T-D Tower, T-D Centre

66 Wellington Street West

Toronto, Ontario

M5K 1N6

 

  Attention: President and Chief Executive Officer

  Fax: (303) 830-9094

 

8



--------------------------------------------------------------------------------

  (ii) if to Euro

Euro Ressources S.A.

c/o Stehin & Associes

48 avenue Victor Hugo

75116 Paris

France

 

  Attention: Directeur-Général

  Fax: (604) 608-3283

With a copy to:

Lawson Lundell LLP

1600 - 925 West Georgia Street

Vancouver, British Columbia

Canada V6C 3L2

 

  Attention: G.R. Chambers

  Fax: (604) 669-1620

or such other address or telecopier number of which a party may, from time to
time, advise the other party by notice in writing given in accordance with the
foregoing. The date of receipt of any such notice shall be deemed to be the date
of delivery or sending by telecopier provided that if the date of receipt is not
a business day in the jurisdiction of the party receiving such notice, the date
of receipt of such notice shall be deemed to be the next following business day
in such jurisdiction.

11. Time shall be of the essence hereof.

12. None of the parties hereto shall issue any press release or public
announcement relating to matters provided for herein without the approval of the
other parties hereto which approval may not be unreasonably withheld.

13. This agreement shall enure to the benefit of and be binding upon the parties
hereto and their respective successors and assigns.

14. For all purposes of this agreement, the terms “material change”, “material
fact” and “misrepresentation” shall have the respective meanings ascribed
thereto in the Securities Act (British Columbia).

15. This agreement shall be governed by and interpreted in accordance with the
laws of the Province of British Columbia.

 

9



--------------------------------------------------------------------------------

16. For all purposes of this agreement, the term “business day” shall mean any
day, other than a Saturday or a Sunday, upon which banks are open for business
in Paris, France and Toronto, Ontario.

17. This agreement may be executed in any number of counterparts, each of which
shall constitute an original, and all of which shall constitute one and the same
agreement.

If this letter accurately reflects the terms of the transactions which we are to
enter into and if such terms are agreed to, please communicate acceptance by
executing where indicated below and delivering to Golden Star two copies of this
letter.

Yours truly,

 

GOLDEN STAR RESOURCES LTD.

By:

  /s/ Thomas G. Mair   Authorized Signing Officer

The foregoing accurately reflects the terms of the transaction which we are to
enter into and such terms are hereby agreed to and accepted.

DATED this 27th of September, 2007

 

EURO RESSOURCES SA

By:

  /s/ James H. Dunnett   James H. Dunnett   Directeur-Général

 

10